Citation Nr: 0726882	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-08 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than October 20, 
1998, for service connection for scleroderma.



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney At 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In a July 2005 decision, the Board 
granted an effective date of December 9, 1997, for service 
connection for scleroderma.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a February 2007 order, granted a Joint Motion for Remand, 
vacating the Board's July 2005 decision and remanded the case 
for compliance with the terms of the joint motion.  


FINDINGS OF FACT

1.  The veteran is service-connected for asbestosis effective 
January 29, 1993.

2.  Surgical pathology reports show diagnoses of scleroderma 
as early as 1988.

3.  The veteran filed his original claim for service 
connection for inflammatory myopathy on January 29, 1993; he 
subsequently clarified that the issue include scleroderma.  


CONCLUSION OF LAW

An effective date of January 29, 1993, for the award of 
service connection for scleroderma, is warranted.  38 
U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board 
acknowledges that the veteran has not been notified of the 
laws and regulations regarding his claim for an earlier 
effective date. However, given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified.

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the RO received the veteran's original claim 
for "MS, inflammatory myopathy and polymyositis" on January 
29, 1993.  In correspondence received on November 18, 1993, 
he specifically clarified that the claim include scleroderma.  
He submitted treatment records with the claim showing various 
diagnoses of scleroderma with surgical pathology reports 
confirming scleroderma as early as October 1988.  He 
indicated that he felt his disability was a result of his 
inservice exposure to asbestos or secondary to his service-
connected asbestosis.  

The RO subsequently denied the veteran's claim for 
polymyositis eosinophilic fasciitis in a May 1994 rating 
decision and noted, in the body of the determination, that 
there was no definitive diagnosis of scleroderma.  Although 
not characterized as an issue, service connection for 
scleroderma was denied in the May 1994 rating decision.  
While the veteran was notified of the May 1994 rating 
decision's denial of his claim for polymyositis eosinophilic 
fasciitis, it appears he was not notified of the decision's 
denial of service connection for scleroderma, or of his 
appellate rights regarding the issue.  Moreover, a subsequent 
October 1996 Board decision only addressed the issue of 
entitlement to service connection for polymyositis 
eosinophilic fasciitis.

The pertinent issue in this case, then, is the status of the 
veteran's 1993 claim.  There is no indication that he was 
provided adequate notification that the claim for service 
connection for scleroderma had been denied.  38 C.F.R. 
§ 19.25.  As such, the one-year period within which to 
initiate an appeal did not begin to run.  See Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).  Therefore, the Board concludes 
that the 1993 claim for service connection for scleroderma 
remained open and pending.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160 (c) (2006).  The medical evidence of record shows the 
veteran was diagnosed with scleroderma at the time he filed 
his claim.  Although probative evidence etiologically linking 
his diagnosed scleroderma to his service-connected asbestosis 
was not received until December 1997, in determining the 
correct effective date, the date the evidence of entitlement 
is submitted to VA is irrelevant when an original claim for 
benefits is pending.  McGrath v. Gober, 14 Vet. App. 28, 35 
(2000).  

For these reasons, the Board concludes that an effective date 
of January 29, 1993, the date of receipt of the veteran's 
original claim, is warranted for the grant of service 
connection for scleroderma secondary to service-connected 
asbestosis.


ORDER

An effective date of January 29, 1993, for the award of 
service connection for scleroderma is granted, subject to the 
regulations governing payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


